Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/13/2022 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 21 that the combination of Jones and Etgar prior art, does not teach the limitation of “, b) applying a mixture of reagents AX, X2 and an inhibitor on the layer of the component B, wherein this mixture does not react with the component B under first predetermined conditions, and AX, X2 reagents are applied in a stoichiometric amount or more than stoichiometric amount with regard to the component B; wherein CH3NH3+ (MA+), (NH2) 2CH+ (FA+), Cs+, Rb+, or a mixture thereof is used as component A.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Jones and Etgar prior art, which teaches the limitation of b) applying (spin-coating) a mixture of reagents AX ( CH3NH3I and CH3NH3Cl, note: “A” is CH3NH3 (note: another name for compound CH3NH3 is methylammonium (MA) (see para. [0022] of Kanatzidis et al. (U.S. 2015/0295194 A1)) and X is I and Cl), X2 (I and Cl)) and an inhibitor (solvent (for example anhydrous isopropanol or other alcohol blends)) on the layer of the component B (Pb), wherein this mixture does not react with the component B (Pb) under first predetermined conditions, and AX, X2 reagents are applied in a stoichiometric amount or more than stoichiometric amount with regard to the component B (note: during spin-coating the mixture does not react with metal layer/Pb until the thermal annealing process is performed) (see Jones, Fig.3 as shown below and ¶ [0248]- ¶ [0251] and ¶ [0347]- ¶ [0348]); 
wherein CH3NH3+ (MA+) (note: another name for compound CH3NH3 is methylammonium (MA)), (NH2)2CH+ (FA+), Cs+, Rb+, or a mixture thereof is used as component A (see Jones, Fig.3 as shown below and ¶ [0248]- ¶ [0251]). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Jones and Etgar reference does meet all the limitation in claim 21.  
Specification
Amendments to the specification filed on 07/13/2022 have been considered and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2018/0005764 A1, hereinafter refer to Jones) in view of Etgar et al. (U.S. 2018/0277309, hereinafter refer to Etgar).
Regarding Claim 21: Jones discloses a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 ((CH3NH3)PbI3-xClx) (note:X is a combination of I3-x and Clx) (see Jones, Fig.3 as shown below and ¶ [0243]- ¶ [0255]), the method comprising:

    PNG
    media_image1.png
    518
    914
    media_image1.png
    Greyscale

a) forming a uniform layer of a component B (Pb/110) on a substrate (100) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0255]), 
b) applying (spin-coating) a mixture of reagents AX ( CH3NH3I and CH3NH3Cl, note: “A” is CH3NH3 (note: another name for compound CH3NH3 is methylammonium (MA) and X is I and Cl) (see para. [0022] of Kanatzidis et al. (U.S. 2015/0295194 A1)), X2 (I and Cl)) and an inhibitor (solvent (for example anhydrous isopropanol or other alcohol blends)) on the layer of the component B (Pb), wherein this mixture does not react with the component B (Pb) under first predetermined conditions, and AX, X2 reagents are applied in a stoichiometric amount or more than stoichiometric amount with regard to the component B (note: during spin-coating the mixture does not react with metal layer/Pb until the thermal annealing process is performed) (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251] and ¶ [0347]- ¶ [0348]); 
c) forming (thermal annealing process is performed) liquid reactive polyhalide melts having general composition structure AXn (n ≥2.5) by removing the inhibitor (note: Jones is silent to discloses composition structure of liquid reactive polyhalide melts; however, Jones teaches identical or substantially identical liquid reactive polyhalide melts. Thus, discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s composition, does not render the old composition patentably new to the discoverer), and uniformly distributing said formed melts over the layer of the component B, followed by a reaction between the component B and the reactive polyhalide melts under second predetermined conditions (note: thermal annealing process steps results to melt the metal layer and evaporate the solvent/inhibitor) (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251] and ¶ [0280]);  
wherein the reaction of the melts AXn with the component B produces the highly homogeneous film of a perovskite-like material having the structural formula of ABX3 ((CH3NH3)PbI3-xClx), wherein CH3NH3+ (MA+) (note: another name for compound CH3NH3 is methylammonium (MA)), (NH2)2CH+ (FA+), Cs+, Rb+, or a mixture thereof is used as component A (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251]); 
Cl- or Br- or I- or a mixture thereof is used as component X (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251]), and 
Pb, Sn or a mixture thereof is used as the component B (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]). 
Jones is silent upon explicitly disclosing wherein the thermal annealing process removes the inhibitor. 
Before effective filing date of the claimed invention the disclosed processing steps were known in order to permit evaporation of the solution medium (solvent/solvents) in which the perovskite material or the perovskite precursors are contained.
For support see Etgar, which teaches wherein the thermal annealing process removes the inhibitor (solvent/solvents) (see Etgar, ¶ [0134]- ¶ [0145]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jones and Etgar to understand that the Jones thermal annealing process permits evaporation of the solution medium (solvent/solvents) in which the perovskite material or the perovskite precursors are contained (see Etgar, ¶ [0134]- ¶ [0145]). 
Regarding Claim 22: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the inhibitor (solvent/solvents) is removed under conditions that differ from the first predetermined conditions (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 23: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination Jones and Etgar further teaches wherein the inhibitor (solvent/solvents) is removed from the mixture by evaporation or freezing or sublimation (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 24: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein a solvent is used as an inhibitor to dissolve at least one of the reagents in the solvent (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251] and ¶ [0280] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 25: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the inhibitor uses a liquid that is not miscible with at least one of the reagents (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287] and see Etgar, ¶ [0134]- ¶ [0145]).
Regarding Claim 26: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the inhibitor is removed by washing the substrate with a solvent (isopropanol), in which insoluble components of the film of the perovskite-like material are not soluble (residual) (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).  
Regarding Claim 27: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein to obtain the film of a perovskite- like light-absorbing material having a structural formula ABX3, the mixture of reagents AX and X2 is applied to the substrate in a solution of the inhibitor, wherein the inhibitor is an organic solvent that slows down a reaction of AX and X2 with the reagent B, and said organic solvent is further removed to ensure the following reaction occurs: B + AX + X2 (Pb, CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)= ABX3 ((CH3NH3)PbI3-xClx) (note:X is a combination of I3-x and Clx) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]).
Regarding Claim 28: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein the reagents AX (CH3NH3I, and CH3NH3Cl) and X2 (I and Cl) are dissolved in the organic solvent (in a solvent (for example anhydrous isopropanol or other alcohol blends), but component B (Pb) is not dissolved in the organic solvent (in a solvent (for example anhydrous isopropanol or other alcohol blends) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]).
Regarding Claim 29: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein the component B (Pb) is applied on the substrate in an amount per unit area that provides a final film of the perovskite-like compound ABX3 of a given thickness ((CH3NH3)PbI3-xClx) (note:X is a combination or mixture of I3-x and Clx) (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]).
Regarding Claim 30: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the component B (Pb) is applied by a vacuum deposition or electrochemical deposition or by contacting a wave of the melted component B with a cooled substrate or by chemical vapor deposition from gas phase (see Jones, Fig.3 as shown above, ¶ [0172], ¶ [0250], and ¶ [0285]).  
Regarding Claim 31: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein the mixture is applied by spraying through a nozzle, or ultrasonic spraying, or inkjet printing, or spin coating, or electrospraying, or printing, or dip coating (see Jones, Fig.3 as shown above and ¶ [0243]- ¶ [0251]). 
Regarding Claim 32: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)) after completion of the reaction is removed by washing with a solvent that does not interact (residual) with the film of the perovskite-like material (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).   
Regarding Claim 33: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus of reagents AX and X2 (CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by dropping a solvent (isopropanol) that does not interact (residual) with the film of the perovskite-like material on the substrate (see Jones, Fig.3 as shown above, ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0287]).  
Regarding Claim 34: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus (residual) of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by calcination (thermal annealing) at an elevated temperature (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]).  
Regarding Claim 35: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein surplus (residual) of reagents AX and X2 ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)), after completion of the reaction, is removed by evaporation under reduced pressure (annealing, note: temperature and pressure are inversely proportional) (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]). 
Regarding Claim 37: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 21 as above. The combination of Jones and Etgar further teaches wherein isopropyl alcohol or ethyl alcohol is used as the inhibitor ((CH3NH3I, and CH3NH3Cl dissolved in a solvent (for example anhydrous isopropanol or other alcohol blends)) (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251]).
Regarding Claim 38: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 32 as above. The combination of Jones and Etgar further teaches wherein a prepared mixture is applied under conditions that remove surplus (residual) components that are not involved in the reaction (see Jones, Fig.3 as shown above, ¶ [0243]- ¶ [0251], ¶ [0279]- ¶ [0280], and ¶ [0286]- ¶ [0288]).
Regarding Claim 39: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein introducing into the solution one or more other halides that do not form the perovskite-like structure (note, Jones teaches introducing AX (CH3NH3I, and CH3NH3Cl), if CH3NH3I considered as a solution that form perovskite, CH3NH3Cl is considered as introducing into the solution one or more other halides that do not form the perovskite-like structure vice versa) (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251] and ¶ [0347]- ¶ [0348]).
Regarding Claim 40: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as set forth in claim 27 as above. The combination of Jones and Etgar further teaches wherein the inhibitor comprises isopropyl alcohol, and wherein temperature of the substrate and/or selection of an initial amount of isopropyl alcohol in the inhibitor at least partially compensates for the reaction starting before complete evaporation of the isopropyl alcohol (note: Jones does not explicitly disclose the properties of the solution that contain isopropyl alcohol; however, the recited limitation of the properties of the solution that contain isopropyl alcohol is obvious over the Jones prior art since Jones teaches identical solution as the claimed invention) (see Jones, Fig.3 as shown above and ¶ [0248]- ¶ [0251] and ¶ [0347]- ¶ [0348]).
Note: discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s composition, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. 2018/0005764 A1, hereinafter refer to Jones) and Etgar et al. (U.S. 2018/0277309, hereinafter refer to Etgar) as applied to claim 30 above, and further in view of Cahen et al. (U.S. 2019/0185495 A1, hereinafter refer to Cahen).
Regarding Claim 36: Jones as modified teaches a method for producing a film of a light-absorbing material having a perovskite-like structure and a structural formula of ABX3 as applied to claim 32 above. The combination of Jones and Etgar is silent upon explicitly disclosing wherein deposition is carried out using a carrier gas, which is dry air or argon or nitrogen. 
Before effective filing date of the claimed invention the disclosed deposition were known to be carried out using a carrier gas, which is dry air or argon or nitrogen in order to dry the perovskite material.
For support see Cahen, which teaches wherein deposition is carried out using a carrier gas, which is dry air or argon or nitrogen (see Cahen, ¶ [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Jones, Etgar, and Cahen to enable deposition to be carried out using a carrier gas, which is dry air or argon or nitrogen as taught by Cahen in order to dry the perovskite material (see Cahen, ¶ [0163]).
Conclusion
26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896